UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2276


DARNELL WINSTON WALKER,

                     Plaintiff - Appellant,

              v.

DENIS R. MCDONOUGH, Secretary of Veterans Affairs,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00624-RJC-DSC)


Submitted: February 26, 2021                                      Decided: March 17, 2021


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darnell Winston Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darnell Winston Walker appeals the district court’s order accepting the magistrate

judge’s recommendation and dismissing Walker’s complaint under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, alleging discrimination, retaliation,

and hostile work environment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Walker v. Wilkie,

No. 3:18-cv-00624-RJC-DSC (W.D.N.C. Oct. 9, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2